810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy L. DOUGLAS, Plaintiff-Appellant,v.Vivian GOODMAN;  Leonard Woods;  WCPN FM Broadcasting,Defendants-Appellees.
No. 85-4075.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

1
Before KEITH and GUY, Circuit Judges, and EDGAR, District Judge*.

ORDER

2
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his action for copyright infringement.   The matter has been submitted to a panel of this Court pursuant to Rule 9, Rules of the Sixth Circuit.   Upon consideration of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff designed and owns a pen and ink drawing depicting the life and death of the Reverend Doctor Martin Luther King entitled "Lest We Forget" copyrighted in 1974.   In 1985, defendants produced a radio broadcast concerning the Holocaust with the same title.   Plaintiff then filed an action in district court seeking damages and injunctive relief alleging copyright infringement.   The district court, upon defendants' motion, dismissed the action for failure to state a claim upon which relief can be granted.   Plaintiff appealed.


4
Upon consideration this Court finds that the district court's order must be affirmed.   Plaintiff does not have an ownership interest in the title of his copyrighted pen and ink drawing.   See Alexander v. Irving Trust Company, 228 F.2d 221 (2nd Cir.1955), cert. denied, 350 U.S. 996 (1956);   Wickham v. Knoxville Intern Energy Exposition, 739 F.2d 1094 (6th Cir.1984);  37 CFR Ch II § 202.1 (7-1-85 Edition).


5
It is therefore ORDERED that the district court's order be and hereby is affirmed.   Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation